Dear Mr. Hebert:
You have requested an opinion of the Attorney General regarding the procedures to be followed by the Terrebonne Parish Consolidated Government sitting in its capacity as a Board of Review for tax assessment roles.  You specifically ask what is the proper procedure to be followed by the Board in conducting its hearings and rendering its decisions.
In answer to your question, I refer you to R.S. 47:1992 which provides, in pertinent part, the following:
           "B.  After the lists of each assessor have been exposed for inspection for the period provided for in Subsection G of this Section, the lists as changed by each assessor shall be certified to the Board of Review within three days, which board shall conduct public hearings for all persons or their representatives desiring to be heard on the assessments of immovable and movable property. Notice of such public hearings shall be given by each assessor in accordance with rules and regulations established by the tax commission.
           C.  The board of review shall consider the written or oral complaint of any person desiring to be heard who has timely filed the report or reports as required by Chapter 6 of Subtitle III of Title 47, R.S. 47:2301 et seq., and who has provided to the board of review at least seven days prior notice either through appearing in person at the board of review's office or by filing such complaint by means of certified mail . . .
*         *         *
           E.  On the fifteenth day after the board of review shall have commenced the public hearings as provided herein, the assessment lists, together with any changes in connection therewith, shall be certified and sent to the tax commission within three days."
As can be gleaned from the above, the taxpayer is required to appeal to the Board within seven days prior to the first actual designated hearing date.  The Board's hearing period is limited to fifteen days.
This office is in full agreement with the Louisiana Tax Commission that the Board is required to render a decision at the time of the hearing unless a continuance is granted and, upon completion of all hearings, the Board shall issue written determinations to the taxpayer and then shall certify the rolls to the Louisiana Tax Commission within three days.
Trusting this adequately addresses your inquiries, I am
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
BY: ROBERT E. HARROUN, III Assistant Attorney General RPI/Rob3/bb 0340R